Citation Nr: 1011341	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  02-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
January 1972 and from February 1979 to January 1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which, in pertinent part, denied service 
connection for PTSD.  

The Board remanded the case for further development in 
September 2004 and in June 2007.  Unfortunately, the Board 
finds that an additional remand is necessary prior to review 
of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in June 2007 for a VA 
examination to determine if the Veteran's diagnosed PTSD was 
related to his confirmed stressors being exposed small arms 
fire and a mortar attack.  

It was noted in the June 2007 remand, that many of the 
Veteran's reported stressors had not been verified, or were 
not capable of verification.  However, the Veteran did report 
experiencing rocket or mortar attacks, and small arms fire, 
and the U.S. Army and Joint Services Records Research Center 
(JSRRC) did verify that the Veteran's unit was located in 
areas where such attacks did occur.  Therefore, a remand for 
a VA examination was necessary to determine if the Veteran's 
diagnosed PTSD was related to his confirmed stressors.

The remand order also provided that the RO/AMC should send 
the Veteran corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that included an 
explanation as to the information or evidence needed to 
establish a disability rating and an effective date for the 
claim on appeal in accordance with  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In June 2007, the AMC sent corrective VCAA notice to the 
Veteran's last address of record in San Antonio, Texas.  This 
notice was returned as undeliverable and no forwarding 
address was provided.  

The Veteran had not submitted a change of address form to VA 
and had not otherwise informed VA of his whereabouts.  The 
record also shows that no phone number was provided for the 
Veteran.  The AMC, therefore, made an independent attempt to 
locate the Veteran's current address.  The Veteran was 
thereafter scheduled for a VA examination, and a May 2009 
notice in this regard was mailed to an address in Horse Shoe, 
North Carolina.  The Veteran did not appear for the scheduled 
examination, and it appears that the May 2009 notice was 
returned as undeliverable.  The Veteran was rescheduled for a 
VA examination, and a second notice was mailed to Horse Shoe, 
North Carolina in June 2009.  The Veteran did not appear for 
this examination.  The June 2009 letter was returned, hand 
labeled "return to sender."  The Horse Shoe, North Carolina 
address was crossed out in the header of the letter and a 
forwarding address in San Antonio, Texas was provided.  The 
Board notes that the San Antonio, Texas address was the same 
as the last address of record.  The Veteran was rescheduled 
for a VA examination, and in July 2009, two notices were 
mailed to the Veteran's address in San Antonio, Texas.  One 
of the July 2009 notices was returned as undeliverable.  The 
AMC once again made an independent attempt to verify the 
Veteran's current address.  The Veteran was scheduled for a 
VA examination, and notice was mailed in September 2009 to 
Osage, Iowa.  The Veteran failed to report to this 
examination.  

In this case, the Veteran's mail has been repeatedly returned 
as undeliverable.  The Veteran has failed to provide a proper 
forwarding address.  It is well established that it is the 
Veteran's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conducting of a 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Board finds, therefore, that the AMC had made every effort to 
discharge its duty to ensure compliance with the terms of the 
June 2007 Board remand.  Cf. Stegall v. West, 11 Vet. App. 
268, 270 (1998).

In a January 2010 post-remand brief, the Veteran's 
representative asks that the VA examination be rescheduled.  
The Veteran's representative provided for the record a 
current address for the Veteran in Osage, Iowa, and indicated 
that the Veteran had been at this address for quite some time 
to include all of the year 2009.  The representative requests 
that the Veteran be scheduled for another VA examination at 
this address.  In this regard, the Board notes that the 
United States Court of Appeals for Veterans Claims has held 
that VA's duty to assist the Veteran in developing the facts 
and evidence pertinent to a Veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Since the Veteran's 
representative has provided an updated address for the 
Veteran and in order to assist the Veteran in the development 
of this claim, the Board finds that the AMC should make an 
additional attempt to reschedule the Veteran for a VA 
examination, noting the updated address provided by the 
Veteran's representative.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send corrective VCAA 
notice  under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   
The Board notes that the Veteran's 
updated address is provided in the 
January 12, 2010, appellant's post-
remand brief of record.  

2.  The AMC should schedule the Veteran 
for a VA psychiatric examination to 
determine if his diagnosed PTSD is 
related to his confirmed stressors 
being exposed small arms fire in 
October 1971, and being exposed to a 
mortar attack.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should review the entire 
claims file, to include service medical 
records and VA treatment records.  The 
examiner should determine if the 
Veteran's diagnosed PTSD is at least as 
likely as not a result of the Veteran's 
being exposed small arms fire in 
October 1971, or due to exposure to a 
mortar attack.  

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

3.  The Veteran's updated address is 
provided by his representative in the 
January 12, 2010, appellant's post-
remand brief of record.  The Veteran 
must be given adequate notice of the 
date and place of any requested 
examination.  A copy of all 
notifications must be associated with 
the claims folder.  

4.  The Veteran is advised that it is 
his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

5. After all development has been 
completed, the AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
